DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam (U.S. Patent Application Publication No. 2019/0199637, hereinafter “Paramasivam”) in view of Suzuki et al. (U.S. Patent Application Publication No. 2017/0250925, hereinafter “Suzuki”).

Regarding claim 1, Paramasivam teaches a method comprising (§ 0012, Lines 1-3; Figs. 7A and 9B; A controller to perform service chains load balancing): 
determining, by the apparatus, a respective central processing unit (CPU) usage of a first device and a second device (§ 0315, Lines 1-4 and 20-22; § 0322, Lines 1-9, 17-22, and 28-33; The controller can identify a first service chain and a second service chain, obtain meta-data for each instances of each service chain, and determine a path weight for each service chain) (§ 0323, Lines 1-3 and 5-10; The weight is determined based on attributes including CPU usage of the instance or virtual server of the instance (Fig. 7A, Element 106).  Thus, the controller determines a resource cost (including CPU usage) for each identified service chain, wherein a service chain can be hosted by one or more servers (Fig. 7A, Element 106));
based on the respective CPU usage of the first device and the second device, transmitting a packet received by the apparatus to the first device instead of the second device (Fig. 2B, § 0135, Lines 11-17; The health monitoring programs 216 of the appliance 200 monitor the health of servers to determine the server 106 for which to distribute a client's request. In some embodiments, if the appliance 200 detects a server 106 is not available or has a load over a predetermined threshold (CPU usage of the respective server 106), the appliance 200 can direct or distribute client requests to another server 106 (transmitting packet to a second server 106 based on load of load of the servers 106)) (§ 0322, Lines 1-6 and 28-33; The controller can identify service instances of a first service chain and service instances of a second service chain, and determine a respective weight for the instances of each service chain) (§ 0323, Lines 1-3 and 5-10; The weight is determined based on attributes of a virtual server of the instance including CPU usage) (§ 0326, Lines 5-7; The controller can select the service chain corresponding to a highest path weight if higher weights indicate improved performance) (§ 0327, Lines 1-4; The controller can direct network from a client via the path of the selected service chain.  Thus, the service instance (of a service chain) that the controller selected to direct network traffic from a client to is based on weight determined by the CPU usage of the virtual server hosting the instance).  

Paramasivam does not teach obtaining average processing cost per packet for each service chain; and determine CPU usage based on a product of an arrival rate of packets for each service chain and a processing cost for each service chain. 

Suzuki, in the same field of endeavor, teaches obtaining average processing cost per packet for each service chain (§ 0004, Lines 19-21; Accurate evaluation of the performance of a network function is important in order to use network functions virtualization (NFV) effectively) (§ 0060, Lines 1-2; A method of estimating a workload of a network function) (§ 0064 and § 0065, Lines 2-4; Period of time Pn (average cost per packet for each service chain) used for processing one packet that matches rule n) and determine CPU usage based on a product of an arrival rate of packets for each service chain and a processing cost for each service chain (§ 0066, Lines 1-3; When the traffic volume of a flow that matches rule n is represented by tn (frames/packets per second) (arrival rate of packets for each service chain), the period of time used for processing (CPU usage expressed in term of time) a flow that matches rule n is represented by tnPn (product of arrival rate of packets for each service chain and a processing cost for each service chain);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paramasivam to incorporate the teachings of Suzuki in the load balancer of Paramasivam to predetermine a period of time for processing a packet for a service chain and determine a period of time for processing a network flow comprising number of packets per second for a service chain by multiplying the time for processing a packet and the number of packets per second.  One would be motivated to do so to estimate a workload of a network function that processes a receive flow (Suzuki, § 0012, Lines 1-3).

Regarding claim 2, Paramasivam in view of Suzuki further teaches wherein the first device is a server comprising a plurality of network functions for each service chain (Paramasivam, Fig. 7A; Server 106a comprising plurality of service instances 745a and 755a) (Paramasivam, § 0009, Lines 4-7; A service chain comprises one or more service instances that can include firewalls, authentication, intrusion detection system, web services, etc.).

adding a header to the packet, wherein the header comprises a service chain identifier field (Paramasivam, § 0264, Lines 1-4 and 10-11 and § 0265; The service chain can correspond to a list of identifiers or labels (service chain identifier) that identify the instance of services of the service chain.  The label technique can encapsulate packets of various network protocols) (Paramasivam, § 0068, Lines 1-4; The appliance can encode any type and form of data or information into custom or standard TCP and/or IP header fields or option fields of network packet).  

Regarding claim 4, Paramasivam in view of Suzuki further teaches adding a header to the packet, wherein the header comprises a network function server identifier field (Paramasivam, § 0327, Lines 4-6 and 17-20; The controller can encapsulate the traffic from the client with information identifying the instances in the path of the selected service chain. In some cases, the encapsulated information can include or indicate an IP address (server identifier) for each of the instances in the path of the service chain) (Paramasivam, § 0068, Lines 1-4; The appliance can encode any type and form of data or information into custom or standard TCP and/or IP header fields or option fields of network packet).

Regarding claim 6, Paramasivam in view of Suzuki further teaches wherein the CPU usage of the first device is lower than the CPU usage of the second device (Paramasivam, § 0323, Lines 1-3 and 5-10; The controller determines the weights for each service chain path based on attributes including CPU usage) (Paramasivam, § 

Regarding claim 7, Paramasivam in view of Suzuki further teaches wherein the transmitting of the packet is further based on the bandwidth of respective interfaces of the first device and the second device to the apparatus (Paramasivam, § 0323, Lines 1-3 and 5-10; The controller determines the weights for each service chain path based on attributes including bandwidth or network connectivity) (Paramasivam, § 0288, Lines 27-31; A type of connectivity can refer to a type of network 104’ the server 106a uses to communicate with the appliances 200a-n or clients 102a-n. The type of connectivity can indicate an amount of bandwidth available for a service).

Claims 8-11 are rejected under the same basis as claims 1-4.
Claims 13-14 are rejected under the same basis as claims 6-7.
Claims 15-18 are rejected under the same basis as claims 1-4.
Claim 19 is rejected under the same basis as claim 7.

Regarding claim 20, Paramasivam in view of Suzuki further teaches wherein the apparatus is a virtual machine (Paramasivam, § 0177 and § 0178, Lines 3-8; The controller may be deployed in a virtualized environment as a virtual appliance).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam (U.S. Patent Application Publication No. 2019/0199637, hereinafter .

Regarding claim 5, the combination of Paramasivam and Suzuki teaches all the limitations of claim 1, however it does not teach adding a header to the packet, wherein the header comprises a central processing unit core identifier field. 

Xu, in the same field of endeavor, teaches adding a core ID into a packet’s metadata for assignment of the packet to the virtual CPU whose core ID is inserted in the packet (Fig. 4) (§ 0052, Lines 8-10) (§ 0053, Lines 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Paramasivam and Suzuki to incorporate the teachings of Xu in the load balancer of Paramasivam to add a core ID to the packet metadata indicating the which core of the server is to process the packet.  One would be motivated to do so to assign all packets from the same flow to the same virtual CPU (Xu, § 0049, Lines 1-3).

Claim 12 is rejected under the same basis as claim 5.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.  Applicant argues on page 7 that Suzuki is being misinterpreted because n[s] used for processing one packet…”  As claimed, the limitation “processing cost” is broad in nature and Suzuki’s time required to process a packet certainly reads on the claimed “processing cost”.  Upon inspection of the originally-filed specification, the examiner did not find a specific definition of processing cost so it is assumed that Applicant intends “processing cost” to encompass all types of processing cost as can be reasonably related to service chains.  Thus, “processing cost” could be for example, among other things, in relation to CPU cycles required, a dollar cost of the processing, the time required to perform the processing, the energy/power required to perform the processing, etc.  If it is Applicant’s intention for the “processing cost” to be a particular type of cost, Applicant is encouraged to amend the claims to reflect this, commensurate with the originally-filed specification.  Applicant’s interpretation of the claimed “processing cost” is only one of many other possible interpretations thus the examiner finds Applicant’s argument unpersuasive.  For these reasons, the rejection of claims 1-20 is respectfully maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9413667 (Beliveau et al.) – Methods and Network Nodes for Traffic Steering Based on Per-Flow Policies - Creating a set of rules based on received traffic characteristic information and sending the set of rules to a plurality of switches in the communication network, the set of rules configuring a second or alternative service path to be used by subsequent packets of a traffic flow. 
U.S. Patent Application Publication No. 2018/0063018 (Bosch et al.) – System and Method for Managing Chained Services in a Network Environment – Manage service chains based on measurement information for a packet as it is forwarded thru a service chain, where managing the service chains include increasing capacity for a bottlenecked service within the service chain. 
U.S. Patent Application Publication No. 2019/0028347 (Johnston et al.) – Service Function Chain Optimization Using Live Testing – Service chains can be optimized based on exceeded resource thresholds such as CPU usage, memory utilization, etc. 
U.S. Patent No. 10637750 (Bollineni et al.) – Dynamically Modifying a Service Chain Based on Network Traffic Information – A service chain is modified based on network traffic information associated with a flow. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/NAM T TRAN/Primary Examiner, Art Unit 2452